Fourth Court of Appeals
                                          San Antonio, Texas
                                                    July 9, 2014

                                              No. 04-14-00485-CV

                    IN RE Maria Del Socorro GONZALEZ and Cesario Gonzalez

                                       Original Mandamus Proceeding 1

                                                     ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

       On July 8, 2014, relators filed a petition for writ of mandamus and an emergency motion
for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than July 18, 2014. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED IN PART. The trial court’s June 27,
2014 Order for Possession and Access is temporarily stayed and may not be enforced pending
final resolution of the mandamus petition filed in this court.

           It is so ORDERED on July 9th, 2014.                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 7,848, styled In the Interest of C.J.V., A Child, pending in the 49th Judicial
District Court, Zapata County, Texas, the Honorable H. Paul Canales presiding.